Title: To Alexander Hamilton from Stephen Rochefontaine, 28 April 1796
From: Rochefontaine, Stephen
To: Hamilton, Alexander


West Point, April 28, 1796. Asks for Hamilton’s “advice in a very disagreeable case” concerning the aftermath of an abortive duel between Rochefontaine and Lieutenant William Wilson. Describes the case, his continuing difficulties with Wilson and other officers at West Point, and submits “a few Queries which I would wish you to favor with your opinion upon and as soon as convenient, in order that I may avoid if possible the Inconveniency of a writ, which may be served against me upon the application of my adversaries.”
